There is no merit in the objection that Horn, one of the subscribing witnesses to the will, was not shown to have attested the will at the request of the testatrix. His testimony shows clearly that he signed as a subscribing witness with the knowledge and consent of Mrs. Houston in her presence, and all of the facts and circumstances attending the execution of the will show that she desired him to attest it as a subscribing witness.
In 28 R.C.L. 127, it is said:
"No particular form of words, however, need be used by a testator in requesting witnesses to attest his will, and such request to witnesses to subscribe the attestation may be made through any words or acts which clearly evince that desire. So a constructive request is sometimes considered the equivalent of an actual request. Under this view a request to sign as witness made in the presence of the testator by one intrusted with the preparation of a will may be taken as the equivalent of a request of the testator. It is sufficient that enough is said or done in the presence, and with the knowledge, of the testator, to make the witnesses understand distinctly that he desires them to know that the paper is his will, and that they are to witness it."
40 Cyc. 1115, says:
"No formal request is necessary. It is not material how the request is conveyed to the *Page 234 
witnesses so long as it appears that the request was the free and intelligent act of the testator. It may be implied from the acts or conduct of the testator and from the attendant circumstances as by his asking that the witnesses be sent for to attest the execution or by assent to their signing, by affirmative response to a question as to whether the testator wanted the will attested, or by the reading of the attestation clause in the testator's presence after signing by the witnesses. So a request may be implied by acquiescence in the request of another that the will be signed. Such request may be made by any person so long as the testator acquiesces or approves of it or by his conduct such acquiescence or approval can be implied. It must appear, however, that the testator knew of the request. So the request may be by words used at the same time for the purpose of publishing the will."